Citation Nr: 1028273	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  06-23 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of 
the tongue, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Law Clerk






INTRODUCTION

The Veteran had active duty from June 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of a Department of Veterans 
Affairs (VA) Indianapolis, Indiana, Regional Office (RO) that 
denied service connection for squamous cell carcinoma of the 
tongue, to include as secondary to herbicide exposure. 


FINDING OF FACT

Squamous cell carcinoma of the tongue was not present until many 
years after service, and is not etiologically related to active 
duty service.


CONCLUSION OF LAW

Squamous cell carcinoma of the tongue was not incurred in or 
aggravated by service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The VCAA duty to notify was satisfied by June 2005 and March 2006 
letters.  These letters fully addressed all notice elements; 
informed the Veteran of what evidence was required to 
substantiate his claim; and of the Veteran's and VA's respective 
duties for obtaining evidence.

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the claims folder 
contains STRs, VA medical records, and statements submitted by or 
on behalf of the Veteran.  Significantly, the record does not 
otherwise indicate any additional obtainable evidence that is 
necessary for a fair adjudication of the claims that has not been 
obtained.  Additionally, the Board finds that no VA examination 
is necessary in order to make a decision on this claim, as there 
is no credible lay or medical evidence of in-service complaints 
or a continuity of symptomatology since service, and no competent 
evidence otherwise relating any current complaints to service.  
38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Therefore, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist the claimant 
in the development of the claims. Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service. 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

For purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a Veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam between January 1962 and May 1975, shall be 
presumed to have been exposed during such service to a herbicide 
agent, absent affirmative evidence to the contrary demonstrating 
that the Veteran was not exposed to any such agent during 
service.  38 U.S.C.A. § 1116(f) (West 2002).  Moreover, the 
diseases listed at 38 C.F.R. § 3.309(e) must have become manifest 
to a degree of 10 percent or more at any time after the last date 
on which the Veteran was exposed to an herbicide agent during 
active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii) 
(2009).

VA medical records dated from November 2004 to June 2005 show 
that the Veteran was treated intermittently for squamous cell 
carcinoma of the tongue.  In April 2005, a biopsy of a lesion on 
the right base of the tongue was determined to be invasive, 
poorly differentiated squamous cell carcinoma. The Veteran 
underwent radiation and chemotherapy.  The Veteran contends that 
his squamous cell carcinoma is a result of his in service 
exposure to herbicide agents. 

The Veteran served in Vietnam during the requisite period, and is 
presumed to have been exposed to herbicides during such service.  
However, squamous cell carcinoma and oral cancers are not among 
the diseases listed at 38 C.F.R. § 3.309(e) for which service 
connection is warranted on a presumptive basis due to in-service 
herbicide exposure.  See also 38 U.S.C.A. § 1116.

Taking account of the available evidence and National Academy of 
Sciences' analysis, the Secretary has found that the credible 
evidence against an association between herbicide exposure and 
squamous cell or oral cancer outweighs the credible evidence for 
such an association, and he has determined that a positive 
association does not exist.  72 Fed. Reg. 32,395 (Jun. 12, 2007).

Notwithstanding the fact that squamous cell carcinoma is not 
subject to presumptive service connection on the basis of 
herbicide exposure, the Veteran could still establish service 
connection for this condition with competent evidence that it was 
incurred in service, was present during other presumptive 
periods, or by submitting medical or scientific evidence that it 
was in fact due to herbicide exposure during service.  Stefl v. 
Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  However, after a full review of the 
record, including the medical evidence and statements made by and 
on the Veteran's behalf, the Board finds that the record simply 
does not establish that there exists a medical relationship 
between carcinoma of the tongue and any presumed herbicide 
exposure.

While it is clear that the Veteran has established the first two 
requirements for service connection-a current disability and an 
in-service event, the weight of the evidence is against a link 
between the Veteran's service and squamous cell carcinoma of the 
tongue.

In this case, there is no evidence of any complaints, findings, 
or diagnosis of cancer of the tongue in service or for over 34 
years after separation from service.  The first medical evidence 
regarding cancer of the tongue is the April 2005 tongue biopsy.

Because the Veteran's squamous cell carcinoma of the tongue was 
not medically shown to have manifested to a compensable degree 
within the first post service year, there is no rebuttable 
presumption of service incurrence afforded to certain chronic 
diseases, to include malignant tumors.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Board also 
points out that the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Moreover, there is no competent evidence or opinion even 
suggesting a medical nexus between carcinoma of the tongue and 
the Veteran's service, to include presumed in-service herbicide 
exposure.

Although the Veteran and his representative stated during a 
hearing held in June 2007 that his squamous cell carcinoma of the 
tongue was caused by herbicide exposure, such an opinion would 
require medical expertise, as shown by the fact that the 
applicable statute requires a review of the scientific evidence 
before VA finds any disease to be presumptively due to herbicide 
exposure.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010)

The Board finds that the preponderance of the evidence is against 
the claim of service connection for squamous cell carcinoma of 
the tongue and the claim must be denied.


(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for squamous cell carcinoma, to 
include as secondary to herbicide exposure is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


